—Appeal by defendant from a judgment of the Supreme Court, Kings County (Moskowitz, J.), rendered April 12, 1984, convicting him of attempted murder in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
At trial, the victim of the crime, when asked whether he had seen defendant prior to identifying him at a lineup, stated that he had seen defendant "in a picture”. This testimony was error because it could have caused the jury to infer that the victim had previously identified defendant in a photograph and that defendant, who did not testify at trial, had a criminal record (see, People v Griffin, 29 NY2d.91; People v Caserta, 19 NY2d 18). This error was harmless, however, because proof of defendant’s guilt was overwhelming. The identification testimony was very strong (see, People v Mobley, 56 NY2d 584). The victim observed defendant at distances of less than six feet on two separate occasions, one of which included a conversation which lasted for a minute and a half during which time the complainant was looking at defendant’s face. Accordingly, we affirm. Mangano, J. P., Thompson, Bracken and Brown, JJ., concur.